Exhibit 10.2
AMENDMENT ONE
TO
CONAGRA FOODS, INC.
NONQUALIFIED PENSION PLAN
          This Amendment One to the ConAgra Foods, Inc. Nonqualified Pension
Plan (the “Plan”) is adopted by ConAgra Foods, Inc. on the date this Amendment
is adopted by the Committee (the “Adoption Date”).
RECITALS
          1. Initial capitalized terms that are not otherwise defined herein
shall have the meaning ascribed to such terms in the Plan.
          2. The Company desires to clarify the death benefit provisions of the
Plan in certain respects and to amend such provisions in other respects, and to
add a “severability” clause to the Plan.
          3. The Plan Administrator has interpreted Section 9.04 of the Plan as
permitting this Amendment to apply retroactively to the Beneficiaries of any
Participant.
AMENDMENT
          1. A new Section 1.11A is added to read as follows:
          1.11A “Earliest Distribution Date” shall have the meaning ascribed to
such term in Section 4.02(a)(i).
          2. A new Section 1.27A is added to read as follows:
          1.27A “Spousal Payment Commencement Date” shall have the meaning
ascribed to such term in Section 4.02(a)(i).
          3. Section 4.02(a) of the Plan is hereby amended to read in its
entirety as follows, effective as of January 1, 2009.
          (a) Death

  (i)   Death before Earliest Distribution Date: If the Participant dies before
the earliest date on which distribution would have been due to be made or
commence if the Participant had not died and had experienced a Separation from
Service on the earlier of the date of death or the date of any Separation from
Service prior to death (the “Earliest Distribution Date”), then the amount
payable depends on whether or not the Participant was married on the date of
death. If the Participant was not married, no benefits are due under this Plan.
If the Participant was married, then a benefit will be paid as follows: (x) if
the Participant was to receive a lump sum if he had survived, then a lump sum
will be paid to the surviving spouse equal to the present value of the annuity
(calculated in accordance with Section 4.01(d)) that would have been paid to the
spouse under a 50% joint and survivor annuity if the participant had died
immediately after attaining age 65, and if age 65 were the annuity starting
date; (y) if the Participant was to receive the Default Payment Form or one of
the forms of payment permitted under Section 4.01(a) (other than a lump sum) if
he had survived, then the spouse shall receive the benefit described in the
preceding clause (x) over the period that the Participant would have received
payment if he had survived (and such payment shall be adjusted in accordance
with Section 4.01(d) to reflect the period of payment); or (z) if the
Participant was to receive a form of payment under Section 4.01(b) (i.e., an
annuity form), the benefit described in clause

43



--------------------------------------------------------------------------------



 



      (x) will be paid to the spouse as an annuity for her life (calculated in
accordance with Section 4.01(d)). Any benefit to be paid to a spouse under this
Section 4.02(a)(i) shall be paid or commence on the Earliest Distribution Date.
If the surviving spouse dies before the Earliest Distribution Date, no benefit
will be due under this Plan. If the surviving spouse dies on or after the
Earliest Distribution Date, any payments that would have been paid under clauses
(x) or (y) if the spouse had survived will be paid to such spouse’s estate, and
no benefits will be due from the Plan after the spouse’s death if clause (z) is
applicable.     (ii)   Death on or after Earliest Distribution Date: If the
Participant dies on or after the Earliest Distribution Date, then payments shall
continue in accordance with the form of payment to be received by the
Participant. If the applicable form of payment is the Default Payment Form, a
form of payment under Section 4.01(a) or a single life annuity with ten year
certain, then any remaining amount due shall be paid to the Participant’s
surviving properly designated Beneficiary, and if there is no surviving properly
designated Beneficiary then to the surviving spouse, and if there is neither a
surviving spouse nor a surviving properly designated Beneficiary, then to the
Participant’s estate. If the applicable form of payment was a joint and survivor
annuity under Section 4.01(b), the survivor portion will be paid to the
designated survivor for his or her life. If the applicable form of payment was a
single life annuity under Section 4.01(b) without a term certain, then no
benefit will be paid under the Plan after the Participant’s death.

2. A new section 9.14 is added to read as follows:
          9.14 Severability Whenever possible, each provision or portion of any
provision of this Plan shall be interpreted in such manner as to be effective
and valid under applicable law. However, if any provision or portion of any
provision of this Plan is held to be invalid, illegal or unenforceable in any
respect with respect to all individuals (an “Unenforceable Provision”) or with
respect to only certain individuals (a “Partially Unenforceable Provision”)
under any applicable Plan provision, or law or rule in any jurisdiction, then:
(i)such invalidity, illegality or unenforceability shall not affect any other
provision or portion of any provision in such jurisdiction; (ii) each Partially
Unenforceable Provision shall be enforceable with respect to any individual with
respect to whom such provision is found to be enforceable; (iii) the Plan shall
be reformed, construed and enforced in such jurisdiction as if each
Unenforceable Provision had never been contained in the Plan; and (iv) the Plan
shall be reformed, construed and enforced as if each Partially Unenforceable
Provision had never applied with respect to each individual with respect to whom
it could not be enforced.
          This Amendment was approved by the HR Committee at its meeting held on
December 3, 2009.

44